Disney,
dissenting: The deduction for bad debts can be said to have no tax benefit only where there is no gross income against which to apply it. If there is gross income it seems mathematically inescapable that each class of deduction contributes proportionately to *972any net loss and that one category of deductions, for instance bad debts, should not be arbitrarily singled out as causing the net loss, contrary to fact and logic. A rule of allocation would, moreover, be more easily administrable, as is evidenced by the questions raised by the opposite rule applied by the majority opinion. I dissent.